Exhibit 10.2 PLATO LEARNING, INC. 2 FY10 LEADERSHIP INCENTIVE PLAN STOCK APPRECIATION RIGHTS AGREEMENT PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby grants to [(Name) ](the “Participant”) on this[ (Date) ](the “Grant Date”) an Award of [ (Number) ]stock appreciation rights (“SARs”) pursuant to the provisions of the PLATO Learning, Inc. 2006 Stock Incentive Plan (the “Plan”). Each SAR represents a contingent right to receive shares of the Company’s common stock, $.01 par value (“Shares”), in the future based upon the appreciation in value of the Share underlying each SAR above[ (Price) ](the “Grant Price”), subject to the terms and conditions set forth in this Agreement (this “Agreement”).
